Exhibit 10.2

Execution Version

WAIVER TO AMENDED AND RESTATED CREDIT AGREEMENT

This WAIVER TO AMENDED AND RESTATED CREDIT AGREEMENT (this “Waiver”), dated as
of July 31, 2017, is entered into by and among WALTER INVESTMENT MANAGEMENT
CORP., a Maryland corporation (the “Borrower”) and the Lenders listed on the
signature pages hereto constituting the Required Lenders.

RECITALS:

WHEREAS, the Borrower, the Lenders from time to time party thereto and Credit
Suisse AG, as administrative agent and collateral agent for the Lenders under
the Credit Agreement (in such capacity, the “Agent”) have entered into that
certain Amended and Restated Credit Agreement, dated as of December 19, 2013 (as
amended, supplemented or otherwise modified prior to the effectiveness of this
Waiver, the “Existing Credit Agreement”; the Existing Credit Agreement, as
supplemented by this Waiver and as the same hereafter further may be amended,
restated, supplemented or otherwise modified and in effect from time to time,
the “Credit Agreement”);

WHEREAS, the Borrower has advised the Lenders that certain Events of Default
have occurred and are continuing or may arise under the Credit Agreement, as a
result of or arising from, directly or indirectly, (a) any breach of any
representation or warranty made prior to the Waiver Effective Date (as defined
below) (including, without limitation, pursuant to Section 3.07 of the Credit
Agreement and/or as part of any certification, report or statement made or
delivered pursuant to or in connection with Section 5.01(b), (c) or (d)) as a
result of the Borrower being required to restate (the “Restatement”) its
financial statements for the fiscal quarters ended June 30, 2016, September 30,
2016 and March 31, 2017, and for the fiscal year ended December 31, 2016
(collectively, the “Specified Financial Statements” and after giving effect to
the Restatement, such Specified Financial Statements as so restated, the
“Restated Financial Statements”) as a result of certain errors relating to how
the Borrower performed its calculations to determine the valuation allowance for
its deferred tax asset, (b) a “going concern” or like qualification in the
auditor report delivered in connection with the Restated Financial Statements,
(c) any default, event of default or similar event (each a “Specified Cross
Default”) under instruments governing other Indebtedness arising from or as a
result of the foregoing and (d) any failure to deliver any notice to the
Administrative Agent or the Lenders with respect to all or any portion of the
foregoing (collectively, the “Specified Defaults”);

WHEREAS, the Borrower requested, among other things, that the Lenders waive the
Specified Defaults. The undersigned Lenders are willing to accommodate such
requests, subject to satisfaction of the terms and conditions set forth herein;
and

NOW, THEREFORE, in consideration of these premises and for other good and
valuable consideration, the receipt, adequacy and sufficiency of which are
hereby acknowledged, the parties hereto agree as follows:

Section 1. Defined Terms.    Unless otherwise specifically defined herein, each
term used herein (including in the recitals above) that is defined in the Credit
Agreement has the meaning assigned to such term in the Credit Agreement.

Section 2. Waiver.    Effective as of the Waiver Effective Date (as defined
below), subject to the terms and conditions of this Waiver and in reliance upon
the representations and warranties of the Borrower set forth in Section 4 below,
the undersigned Lenders (representing the Required Lenders) hereby waive the
Specified Defaults (provided, that with respect any Specified Cross Default, the
foregoing waiver shall only be effective as to such Specified Cross Default for
so



--------------------------------------------------------------------------------

long as the underlying Indebtedness with respect to such Specified Cross Default
has not been accelerated by the holders thereof) and acknowledge and agree that,
notwithstanding anything to the contrary in the Credit Agreement or any other
Credit Document, the Restatement shall be permitted. This is a limited, one time
waiver and, except as expressly set forth herein, shall not be deemed to:
(a) constitute a waiver of any other Event of Default or any other breach of the
Credit Agreement or any of the other Credit Documents, whether now existing or
hereafter arising, (b) constitute a waiver of any right or remedy of any of the
Lenders under the Credit Documents which does not arise as a result of the
Specified Defaults (all such rights and remedies being expressly reserved by the
Lenders) or (c) establish a custom or course of dealing or conduct between the
Lenders, on the one hand, and Borrower or any other Credit Party on the other
hand. The foregoing waiver shall not be deemed to constitute a consent of any
other act, omission or any breach of the Credit Agreement or any of the other
Credit Documents.

Section 3. Conditions to Effectiveness of this Agreement.    This Waiver shall
become effective as of the first date (the “Waiver Effective Date”) upon which
each of the following conditions shall have been satisfied:

(i)    receipt from the Borrower and the Lenders representing the Required
Lenders of executed counterparts hereof;

(ii)    the execution and effectiveness of the Restructuring Support Agreement,
dated as of July 31, 2017 (the “RSA”), to which this Waiver is annexed as
Exhibit B; and

(iii)    the execution and effectiveness of that certain Interim Amendment (as
defined in the RSA) annexed to the RSA as Exhibit C.

Section 4. Representations of the Borrower.    The Borrower hereby represents
and warrants to the undersigned Lenders that as of the Waiver Effective Date
(after giving effect to this Waiver and the other transactions contemplated
hereby):

(i)    except as any such representations relate to or are impacted by or with
respect to the Specified Financial Statements, each of the representations and
warranties made by any Credit Party in or pursuant to the Credit Documents is
true and correct in all material respects (or, in the case of any representation
and warranty qualified by materiality, in all respects) on and as of the Waiver
Effective Date (except to the extent such representations and warranties are
specifically made as of an earlier date, in which case such representations and
warranties were true and correct in all material respects (or, in the case of
any representation and warranty qualified by materiality, in all respects) as of
such date); and

(ii)    other than the Specified Defaults, no Default or Event of Default has
occurred and is continuing on the Waiver Effective Date.

Section 5. Covenants.    In the event that a Restatement occurs, promptly
following the effectiveness of such Restatement and the Restated Financial
Statements becoming available, the Borrower shall deliver the Restated Financial
Statements to the Administrative Agent (which delivery requirement shall be
deemed satisfied by the posting of such information, materials or reports on
EDGAR or any successor website maintained by the SEC) and each Lender party
hereto.

 

2



--------------------------------------------------------------------------------

Section 6. Governing Law.    This Waiver and the transactions contemplated
hereby shall be governed by and construed in accordance with the laws of the
State of New York.

Section 7. Effect of This Agreement.    Except as expressly set forth herein,
this Waiver shall not by implication or otherwise limit, impair, constitute a
waiver of or otherwise affect the rights and remedies of any Lender or
Administrative Agent under the Credit Agreement or any other Credit Document,
and shall not alter, modify, amend or in any way affect any of the terms,
conditions, obligations, covenants or agreements contained in the Credit
Agreement or any other Credit Document, all of which are ratified and affirmed
in all respects and shall continue in full force and effect. Nothing herein
shall be deemed to entitle any Credit Party to a consent to, or a waiver,
amendment, modification or other change of, any of the terms, conditions,
obligations, covenants or agreements contained in the Credit Agreement or any
other Credit Document in similar or different circumstances.

Section 8. Counterparts.    This Waiver may be signed in any number of
counterparts, each of which shall be an original, with the same effect as if the
signatures thereto and hereto were upon the same instrument.

Section 9. Miscellaneous.    This Waiver shall constitute a Credit Document for
all purposes of the Credit Agreement. Each Lender party hereto acknowledges that
it has, independently and without reliance upon the Administrative Agent or any
other Lender and based on such documents and information as it has deemed
appropriate, made its own decision to enter into this Waiver. The Lenders party
hereto hereby expressly consent to the execution of, and direct the
Administrative Agent to execute, this Waiver and agree that the Administrative
Agent is fully protected by the provisions of Article 8 of the Credit Agreement,
including the third paragraph thereof.

[Remainder of Page Intentionally Left Blank; Signature Pages to Follow]

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

WALTER INVESTMENT MANAGEMENT CORP., as Borrower By:  

/s/ Gary L. Tillett

  Name: Gary L. Tillett   Title: Executive Vice President and Chief Financial
Officer

[Waiver to Credit Agreement Signature Page]



--------------------------------------------------------------------------------

[LENDER], as Lender By:  

 

  Name:   Title:

[Waiver to Credit Agreement Signature Page]